FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/20/2021 has been entered. Claims 3, 11, 17-20 have been cancelled. Claim 21 is newly added. Claims 1, 2, 4-10, 12-16, 21 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/02/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US 3,500,636; previously cited in the 02/02/2021 Non-Final Office Action).
Regarding independent claim 1, Craig discloses a waste heat recovery system (Craig Fig. 3 below) comprising: 
a drive unit 34A, 34B (turbine section of a gas turbine engine), the drive unit having a drive shaft (Craig Fig. 3, coupled to the gearbox 36 as shown); 
The steam turbine shaft 38 is positively entrained in the gearbox 36, and drives the L.P. compressor 31, through a change-speed unit 39a. …the speed of the L.P. compressor may be controlled by the unit 39 or its blade stagger 10 may be controlled. The power from the steam turbine may contribute to the total shaft-power output of the whole plant or if the steam power be insufficient to meet the demand of the L.P. compressor, then the latter is driven in part by the steam turbine and in part by the 15 gas turbine 34B.”); and 
a waste heat recovery cycle, the waste heat recovery cycle being a separate closed loop cycle (Craig Fig. 3 below) that includes: 
an evaporator 37A (“waste-heat boiler” that turns liquid water into steam) configured to evaporate a working fluid (water) flowing through the closed loop cycle, wherein a waste heat from the drive unit 34A, 34B flows through the evaporator to evaporate the working fluid (the function of a waste-heat boiler, Col. 5, ln. 59-62, “exhaust from the turbine 24 passes through a waste heat boiler 26 which generates steam to drive a steam turbine”); 
an expansion mechanism 37 (steam turbine) operably coupled to a rotating shaft of the compressor 31 (Craig Fig. 3 below, shaft 38 of the expansion mechanism is coupled to the gearbox 36, which is coupled to the compressor 31 via the clutch 39), wherein the working fluid evaporated by the evaporator flows through the closed loop cycle to the expansion mechanism for transmitting a mechanical power to the compressor via the rotating shaft (Col. 6, ln. 3-15); and 


    PNG
    media_image1.png
    361
    468
    media_image1.png
    Greyscale

Regarding claim 6, Craig discloses the waste heat recovery system of claim 1, wherein the drive unit is a gas turbine (Craig Fig. 3 above, the drive unit is a gas turbine engine with compressor 32, combustor 33, and turbines 34A & 34B).  
Regarding independent claim 9, Craig discloses a method of using waste heat recovery to assist in driving/powering a compression system, comprising: 
coupling a waste heat recovery cycle (Craig Fig. 3 above, the “closed loop”) to a drive unit 34A, 34B (“gas turbine”) and to a compressor 31 (Craig Fig. 3 above), the waste heat recovery cycle being a separate closed loop cycle that includes: 
waste-heat boiler”) configured to evaporate a working fluid flowing through the closed loop cycle, wherein a waste heat (gas turbine exhaust) from the drive unit flows through the evaporator to evaporate the working fluid (the function of a waste-heat boiler, Col. 5, ln. 59-62, “exhaust from the turbine 24 passes through a waste heat boiler 26 which generates steam to drive a steam turbine”; 
an expansion mechanism 37 (steam turbine) operably coupled to a rotating shaft of the compressor (Craig Fig. 3 above, shaft 38 of the expansion mechanism is coupled to the gearbox 36, which is coupled to the compressor 31 via the clutch 39), wherein the working fluid evaporated by the evaporator flows through the closed loop cycle to the expansion mechanism for transmitting a mechanical power to the compressor via the rotating shaft (Col. 6, ln. 3-15, “The steam turbine shaft 38 is positively entrained in the gearbox 36, and drives the L.P. compressor 31, through a change-speed unit 39a. …the speed of the L.P. compressor may be controlled by the unit 39 or its blade stagger 10 may be controlled. The power from the steam turbine may contribute to the total shaft-power output of the whole plant or if the steam power be insufficient to meet the demand of the L.P. compressor, then the latter is driven in part by the steam turbine and in part by the 15 gas turbine 34B.”); and 
a condenser 37B configured to condense a gas leaving the expansion mechanism to a liquid form which is used as the working fluid flowing through the closed loop cycle and through the evaporator (this is the function of a condenser; Col. 5, ln. 60-64, Col. 6, ln. 1-3).
Regarding independent claim 21, Craig discloses a method comprising: 
heating a working fluid (water) in a closed loop cycle (Craig Fig. 3 above) to evaporate the working fluid into a gas phase (steam) by directing a waste heat from a drive unit (gas turbine  
delivering the gas phase of the working fluid (steam) in the closed loop cycle to an expansion mechanism 37 (steam turbine) located in the closed loop cycle (Col. 5, ln .75-Col. 6, ln. 5); 15/829,3157
transmitting a mechanical power to the compressor 31 by operation of the expansion mechanism 37, which is mechanically coupled to a rotating shaft of the compressor (Craig Fig. 3 above, Col. 6, ln. 3-15); and 
condensing an exhaust gas produced by the operation of the expansion mechanism back to a liquid phase (using condenser 37B) to be used as the working fluid flowing through the evaporator of the closed loop cycle (Craig Fig. 3 above, the working fluid flows from the condenser to the evaporator within the closed loop).

Claims 9, 10, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandrin (US 4,271,665; previously cited in the 02/02/2021 Non-Final Office Action).
Regarding independent claim 9, Mandrin discloses a method of using waste heat recovery to assist in driving/powering a compression system, comprising: 
coupling a waste heat recovery cycle (Mandrin Fig. 2 below) to a drive unit 20, 23 (to gas turbine engines via evaporators 21, 24) and to a compressor 26 (via the drive shaft connection shown), the waste heat recovery cycle being a separate closed loop cycle (Mandrin Fig. 2 below) that includes: 

an expansion mechanism 41 (steam turbine) operably coupled to a rotating shaft of the compressor (Col. 4, ln. 55-Col. 5, ln. 12), wherein the working fluid evaporated by the evaporator flows through the closed loop cycle to the expansion mechanism for transmitting a mechanical power to the compressor via the rotating shaft (Id. “The gas generator 23 also has an expansion stage 23c which exhausts a flow of hot exhaust gas through a pipe 37 to the second steam generator 24 and thence … to the compressor 26, which compresses the cooled exhaust gas to the final pressure and supplies the gas through a pipe 40 to a load (not shown). The compressor 26 is driven by a steam turbine 41 supplied with steam by the steam generator 21 through a line 42 and with steam by the steam generator 24 through a line 43”); and 
a condenser 44 configured to condense a gas leaving the expansion mechanism to a liquid form which is used as the working fluid flowing through the closed loop cycle and through the evaporator (Col. 5, ln. 8-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44”).

    PNG
    media_image2.png
    533
    803
    media_image2.png
    Greyscale

Regarding claim 10, Mandrin discloses the method of claim 9, wherein the waste heat recovery cycle includes a pump 45 configured to increase a pressure of the working fluid flowing within the closed loop cycle (Mandrin Fig. 2 above, Col. 5, ln. 7-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44 and is drawn by a pump 45 so as to be supplied, in part, as feed water through a pipe 46 to the steam generator 21 and, in part, through a pipe 47 to the steam generator 24”).
Regarding claim 12
Regarding claim 14, Mandrin discloses the method of claim 9, wherein the drive unit 23 is a gas turbine (Mandrin Fig. 2 above, the drive unit 23 is a gas turbine engine with compressor 23a, combustor 23b and gas turbine 23c; see also gas turbine 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Mandrin.
Regarding claim 2, Craig discloses the waste heat recovery system of claim 1, but fails to disclose wherein the waste heat recovery cycle includes a pump configured to increase a pressure of the working fluid flowing within the closed loop cycle.
Mandrin teaches a waste heat recovery cycle including a pump 45 (Mandrin Fig. 2 above) configured to increase a pressure of the working fluid flowing within the closed loop cycle (Col. 5, ln. 7-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44 and is drawn by a pump 45 so as to be supplied, in part, as feed water through a pipe 46 to the steam generator 21 and, in part, through a pipe 47 to the steam generator 24”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Craig to include a pump in the closed loop cycle, as taught by Mandrin, in order to draw the condensed working fluid flowing within the closed loop cycle from the condenser and through the boiler/evaporator/steam generator (Mandrin Col. 5, ln. 
Regarding claim 4, Craig in view of Mandrin teaches the waste heat recovery system of claim 2, and Craig further teaches wherein the expansion mechanism 34A, 34B is operably coupled to a shaft driving a compressor stage 32 which is not mechanically connected to other stages 31 of the compressor (Craig Fig. 3 above, the gas turbine 34A,B is directly coupled to the compressor stage 32, and the compressor stage 32 is not mechanically coupled to the compressor 31).
Regarding claim 5, Craig in view of Mandrin teaches the waste heat recovery system of claim 2, and Craig further teaches wherein the expansion mechanism 37 is operably coupled to an opposing end of the drive shaft of the drive unit 34B (Craig Fig. 3 above, the expansion mechanism is connected to the end of the drive unit drive shaft via the gearbox 36).  
Regarding claim 10, Craig discloses the method of claim 9, but fails to disclose wherein the waste heat recovery cycle includes a pump configured to increase a pressure of the working fluid flowing within the closed loop cycle.
Mandrin teaches a waste heat recovery cycle including a pump 45 (Mandrin Fig. 2 above) configured to increase a pressure of the working fluid flowing within the closed loop cycle (Col. 5, ln. 7-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44 and is drawn by a pump 45 so as to be supplied, in part, as feed water through a pipe 46 to the steam generator 21 and, in part, through a pipe 47 to the steam generator 24”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Craig to include a pump in the closed loop cycle, as taught by Mandrin, in order to draw the condensed working fluid flowing within the closed loop 
Regarding claim 13, Craig in view of Mandrin teaches the method of claim 10, and Craig further teaches wherein the expansion mechanism 34A, 34B is operably coupled to a shaft driving a compressor stage 32 which is not mechanically connected to other stages 31 of the compressor (Craig Fig. 3 above, the gas turbine 34A,B is directly coupled to the compressor stage 32, and the compressor stage 32 is not mechanically coupled to the compressor 

Claim 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Wulf (US 5,402,631; previously cited in the 02/02/2021 Non-Final Office Action).
Regarding claims 7 & 15, Craig discloses the waste heat recovery system and method  of claims 1 & 9, but fails to teach wherein the compressor is an integrally geared compressor having multiple compression stages.
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, ln. 49-63, Col. 8, ln. 6-9, ln. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270).  Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, ln. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally geared compressor, as taught by Wulf, as the compressor in the system & method of Craig, in order to provide a compressor arrangement that can provide multiple stages of compression tailored to specific speed requirements of that compression stage, while having integrated gear and pinion meshing with the gas turbine/drive unit, thus eliminating the need for additional gear systems, reducing costs and power loss (Wulf, Col. 1, ln. 29-51, Col. 9, ln. 25-Col. 10, ln. 5).  One skilled in the art would have been motivated to incorporate into the system of Craig a known type of compressor that is best suited for the level of performance and cost that is desired, and application of such a compressor type would have been an obvious extension of the prior art.

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Perez (US 3,215,342; previously cited in the 02/02/2021 Non-Final Office Action).
Regarding claims 8 & 16, Craig discloses the waste heat recovery system and method of claims 1 & 9, but fails to disclose wherein the compressor is barrel compressor having multiple compression stages.
Perez teaches a barrel compressor (“barrel type axial-flow multistage centrifugal compressor”, Col. 1, In. 7-9, Col. 2, In. 15-37) having multiple compression stages (Perez Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the barrel compressor having multiple compression .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mandrin in view of Wulf.
 Regarding claim 15, Mandrin discloses the method of claim 9, but fails to disclose wherein the compressor is an integrally geared compressor with multiple compression stages.
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, ln. 49-63, Col. 8, ln. 6-9, ln. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270).  Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, ln. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a known type of compressor for the system of Mandrin to compress a fluid) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
.
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mandrin in view of Perez.
Regarding claim 16, Mandrin discloses the method of claim 9, but fails to disclose wherein the compressor is barrel compressor having multiple compression stages.
Perez teaches a barrel compressor (“barrel type axial-flow multistage centrifugal compressor”, Col. 1, In. 7-9, Col. 2, In. 15-37) having multiple compression stages (Perez Fig. 1).
.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10, 12-16 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Foster-Pegg US 3,796,045 discloses a closed loop cycle having an expansion mechanism coupled to a low pressure compressor, with an evaporator receiving waste heat from a gas turbine, and condenser.
	

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741